—Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered January 3, 1994, which denied respondent-appellant’s motion to renew with respect to two prior orders of the same court and Justice entered February 21, 1991 and March 25, 1992, which had, in pertinent part, deemed petitioner’s Fair Market Rent Appeal to be timely filed, unanimously affirmed, without costs.
The court properly exercised its discretion in denying respondent-appellant-landlord’s motion to renew as movant failed to offer a reasonable excuse for not previously submitting to respondent Division of Housing and Community Renewal its DC-2 form in conjunction with petitioner’s Fair Market Rent Appeal (see, Foley v Roche, 68 AD2d 558, 568). The form was ultimately located in landlord’s own stored file. This proceeding has now been pending since 1984. It is time for it to be put to rest. Concur—Rosenberger, J. P., Rubin, Kupferman and Williams, JJ.